Citation Nr: 1533338	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  05-28 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a seizure disorder due to head injury.


REPRESENTATION

Appellant (Veteran) represented by:	Attorney Robin Hood


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

The Veteran served on active duty from August 1975 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran appealed the issue on appeal in September 2005.  

In October 2010, the Veteran, accompanied by his representative, testified at a hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been included in the record.  

In December 2010, June 2012, August 2013, and June 2014, this matter was remanded for additional development.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The record in this matter consists solely of electronic claims files and has been reviewed.  No new and relevant evidence has been included in the record since the October 2014 Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.26, 1304 (2014).  

In March 2012, the Veteran requested that Jurisdiction of this matter be transferred from the Oakland RO to the RO closest to the Veteran's current residence in Florida.  In its June 2014 remand, the Board requested that the transfer be effected in accordance with the Veteran's request.  The record does not indicate that the Veteran's case has been transferred to the RO in Florida.    






REMAND

In its June 2014 remand, the Board requested a VA medical opinion addressing the issue of aggravation - i.e., did the Veteran enter active duty in 1975 with a brain disorder and, if so, was the pre-service head disorder aggravated by service.  

In response, the Veteran underwent VA examination in September 2014.  That report addresses certain of the Veteran's contentions, but not the specific issue of aggravation, and not the requisite standard under which the Veteran's claim must be addressed - i.e., the clear and unmistakable evidence standard.  38 U.S.C.A. § 1111.  As such, another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to ascertain the nature and etiology of any current seizure disorder, including an assessment as to whether any current disability is etiologically related to service.  The claims file and any records contained in Virtual VA/VBMS must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should determine the diagnoses of any current seizure disorder and/or residuals of a head injury, and for each disability identified, the examiner should: 

a)  Indicate whether the disability clearly and unmistakably existed prior to the Veteran's entrance onto active duty in 1975 - to include as due to the reported head trauma resulting from parental abuse during childhood;

b)  For each disability due to head trauma or seizures that existed prior to service, indicate whether the disability clearly and unmistakably DID NOT increase in severity beyond the natural progression of the disability during active duty (i.e. disorder was not aggravated by service), to include the claimed head trauma from being hit by a hatch door in the winter of 1979;

c)  For any seizure disorder or residual of head trauma that did not clearly and unmistakably exist prior to active duty and was not aggravated by active duty, the examiner should provide an opinion as to whether there is a 50 percent or greater probability that the claimed seizure disorder or head trauma residual is related to the Veteran's military service.

In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed seizure disorder or head injury residuals as shown by the evidence of record. 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate. 

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the symptoms reported by the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

2.  The AOJ should ensure that the requested opinions are provided prior to returning this case to the Board.  If not, supplemental opinions should be requested.  

3.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




